Lipscomb, C. J.
This was an action, brought under the statute of 1826, on the bond of the owner of a ferry, to recover damages for the alleged carelessness of the defendant and his servants, in receiving on board of the ferry-boat, a certain lot of goods, wares and merchandise, whereby the goods aforesaid were damaged.
The defendant filed a general demurrer, which was sustained by the Court below,
*335The case has not been argued, nor are we advised what were the objections taken to the declaration in the Court below. Without, however, determining whether an action can be sustained, on the bond of the owner of the ferry, for loss and damage to goods and merchandise, the declaration seems to us, altogether uncertain, and insufficient, in assigning the breach of the bond: . so much so, that the defendant is not advised of the grounds of the action against him; and there. would be nothing to prevent another recovery, for, in fact, the same breach, if a recovery could be permitted, on the assignment made.
The judgment must be affirmed.